Exhibit 10.25.4.18r

MEZZANINE 4 GUARANTY AND INDEMNITY AGREEMENT

THIS MEZZANINE 4 GUARANTY AND INDEMNITY AGREEMENT (this “Guaranty”) is executed
as of March 10, 2011, by ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a Delaware
limited partnership (“Ashford Guarantor”), and PRISA III REIT OPERATING LP, a
Delaware limited partnership (“Prudential Guarantor”; Prudential Guarantor and
Ashford Guarantor, whether one or more, collectively, together with their
successors and assigns, referred to as “Guarantor”), for the benefit of GSRE
III, LTD, a company organized under the laws of the Cayman Islands, having an
address at c/o Walkers SPV Limited. Walker House, PO Box 908GT, Mary Street,
George Town Grand Cayman, Cayman Islands (together with its successors and
assigns, “Lender”).

WITNESSETH:

WHEREAS, Lender is the holder of a mezzanine loan (“Loan”) with a current
outstanding principal amount equal to $18,424,907.00 to each of the entities set
forth on Schedule I hereto (each, an “Individual Borrower” and, collectively,
“Borrower”) pursuant to that certain Mezzanine 4 Loan Agreement dated July 17,
2007 (as amended, restated, supplemented, replaced or otherwise modified prior
to the date hereof, the “Existing Loan Agreement”), among, inter alia, Borrower
and Lender;

WHEREAS, Borrower and Lender desire to amend and restate the terms of the
Existing Loan Agreement pursuant to that certain Amended and Restated Mezzanine
4 Loan Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Loan Agreement”) between Borrower and Lender;

WHEREAS, Lender is not willing to enter into the Loan Agreement unless Guarantor
unconditionally guarantees payment and performance to Lender of the Guaranteed
Obligations (as herein defined); and

WHEREAS, Guarantor is the owner of a direct or indirect interest in each
Individual Borrower comprising Borrower and Guarantor will directly benefit from
the modification of the terms of the Loan on the terms set forth in the Loan
Agreement.

NOW, THEREFORE, as an inducement to Lender to enter into the Loan Agreement with
Borrower, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligations. Guarantor hereby irrevocably and unconditionally
guarantees to each Co-Lender and their respective successors and assigns the
payment and performance of the Guaranteed Obligations as and when the same shall
be due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees
that it is liable for the Guaranteed Obligations as a primary obligor.



--------------------------------------------------------------------------------

1.2 Definition of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means, collectively:

(a) the obligations or liabilities of Borrower to Lender for any loss, damage,
cost, expense, liability, claim or other obligation to the extent actually
incurred by Lender (including reasonable attorneys’ fees and costs reasonably
incurred) arising out of or incurred with respect to any of the following:

(i) fraud or intentional misrepresentation by any Borrower Party or Guarantor in
connection with (A) the Loan, any Senior Mezzanine Loan or the Mortgage Loan, or
(B) the execution and delivery of any Loan Documents:

(ii) willful misconduct by any Borrower Party or Guarantor that results in
physical damage or waste to any Property;

(iii) removal or disposal by any Borrower Party or Guarantor of any portion of
any Property or any other collateral security for the Mortgage Loan (the
“Mortgage Collateral”) and/or the Collateral after the occurrence and during the
continuance of an Event of Default:

(iv) misapplication, misappropriation or conversion by any Borrower Party or
Guarantor of Excess Cash following the occurrence and during the continuance of
an Event of Default;

(v) Intentionally Omitted;

(vi) failure by any Borrower Party or Guarantor to obtain Lender’s prior written
consent (pursuant to the Loan Agreement) to (A) any subordinate financing,
mortgage, deed of trust or other voluntary Lien encumbering all or any portion
of the Mortgage Collateral or the Collateral as and to the extent required under
the terms of the Mortgage Loan Documents and/or the Loan Documents or (B) any
sale, transfer or conveyance of all or any portion of the Mortgage Collateral or
the Collateral or any interest therein or any direct or indirect interest in any
Borrower Party, in each case, as and to the extent required under the terms of
the Loan Documents:

(vii) Intentionally Omitted;

(viii) failure by Borrower to cause any Senior Mezzanine Borrower to (or to use
best efforts to cause any applicable Manager to) comply with Article X of any
Senior Mezzanine Loan Agreement;

(ix) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or Article XII of the Loan Agreement
concerning Environmental Laws, Hazardous Materials and asbestos and any
indemnification of Lender with respect thereto in the Environmental Indemnity or
the Loan Agreement:

 

2



--------------------------------------------------------------------------------

(x) any breach of Section 5.31(a) of the Loan Agreement to the extent cash was
available for distribution or disbursement to Lender and Borrower fails to cause
such distribution or disbursement to occur, and any breach of Section 5.31(b) of
the Loan Agreement;

(xi) any breach by Borrower of any covenant or representation in Section 6.1,
Section 6.4 or Section 6.5 of the Loan Agreement (except with respect to
Borrower’s obligation to remain solvent, maintain adequate capital and pay its
debts as they become due); and/or

(xii) any surrender, amendment, modification or voluntary termination of any
Ground Lease without Lender’s prior written consent other than as expressly
permitted under the Loan Agreement; and

(b) in addition to, and not in limitation of, the foregoing Section 1.2(a)
hereof, the entire amount of the Debt, in the event of the occurrence of any
action, omission, event or occurrence described in Section_1.2(a)(vi) hereof.

For purposes of this Guaranty, the term “Related Party” shall mean, as to any
Person, any other Person (a) that is an Affiliate of such Person, or (b) in
which such Person owns, directly or indirectly, in the aggregate more than fifty
percent (50%) of the beneficial ownership interests in such Person.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The tact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.

1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations and
the liabilities and obligations of Guarantor to Lender hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Borrower, or any other Person, against Lender or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

1.5 Payment By Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid when due, whether at demand, maturity, acceleration or
otherwise, Guarantor shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of America
the amount due on the Guaranteed Obligations to Lender at Lender’s address

 

3



--------------------------------------------------------------------------------

as set forth herein. Such demand(s) may be made at any time coincident with or
after the time for payment of all or part of the Guaranteed Obligations and may
be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

1.6 No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder. first to
(a) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, (b) enforce Lender’s
rights against the Collateral or any other collateral which shall ever have been
given to secure the Loan, (c) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (d) join Borrower or any other Person
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (e) exhaust any remedies available to Lender against the Collateral or
any other collateral which shall ever have been given to secure the Loan, or (f)
resort to any other means of obtaining payment of the Guaranteed Obligations.
Lender shall not be required to mitigate damages or take any other action to
reduce, collect or enforce the Guaranteed Obligations.

1.7 Waivers. Guarantor agrees to the provisions of the Loan Documents and hereby
waives notice of (a) any loans or advances made by Lender to Borrower,
(b) acceptance of this Guaranty, (c) any amendment or extension of the Note, the
Loan Agreement or any other Loan Documents, (d) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of Borrower’s
execution and delivery of any promissory notes or other documents arising under
the Loan Documents or in connection with the Collateral, (e) the occurrence of
any breach by Borrower or an Event of Default, (f) Lender’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (g) sale or
foreclosure (or posting or advertising for sale or foreclosure) of the
Collateral or any other collateral for the Debt, (h) protest, proof of
non-payment or default by Borrower, or (i) any other action at any time taken or
omitted by Lender, and, generally, all demands and notices of every kind in
connection with this Guaranty, the Loan Documents, any other documents or
agreements evidencing, securing or relating to any of the Guaranteed Obligations
and the obligations hereby guaranteed.

1.8 Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by either Co-Lender, pay each Co-Lender all costs and expenses
(including court costs and reasonable attorneys’ fees) incurred by each
Co-Lender in the enforcement hereof or the preservation of Lender’s rights
hereunder. The covenant contained in this Section 1.8 shall survive the payment
and performance of the Guaranteed Obligations.

1.9 Effect of Bankruptcy. In the event that, pursuant to the Bankruptcy Code or
any other Creditors’ Rights Laws, or any judgment, order or decision thereunder.
Lender must rescind or restore any payment, or any part thereof, received by
Lender in satisfaction of the Guaranteed Obligations, as set forth herein, any
prior release or discharge from the terms of this Guaranty given to Guarantor by
Lender shall be without effect, and this Guaranty shall remain in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.

 

4



--------------------------------------------------------------------------------

1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including any law subrogating Guarantor to the rights of Lender), to assert any
claim against or seek contribution, indemnification or any other form of
reimbursement from Borrower, any other Restricted Party or any other Person
liable for payment of any or all of the Guaranteed Obligations for any payment
made by Guarantor under or in connection with this Guaranty or otherwise.

1.11 Release. Guarantor shall be released from its obligations under this
Guaranty as of the date on which Lender has received notice and evidence
reasonably satisfactory to Lender that the Debt has been paid in full and all
obligations with respect thereto which are not expressly stated to survive have
been satisfied.

1.12 Borrower. The term “Borrower” and “Individual Borrower” as used herein
(including within the definition of “Borrower Party”, as applicable) shall
include any new or successor corporation, association, partnership (general or
limited), joint venture, trust or other individual or organization formed as a
result of any merger, reorganization, sale, transfer, devise. gift or bequest of
Borrower. The term “Senior Mezzanine Borrower” as used herein (including within
the definition of “Borrower Party”, as applicable) shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of any Senior
Mezzanine Borrower. The term “Mortgage Loan Borrower” and “Maryland Owner” as
used herein (including within the definition of “Borrower Party”) shall include
any new or successor corporation, association, partnership (general or limited),
joint venture, trust or other individual or organization formed as a result of
any merger, reorganization, sale, transfer, devise, gift or bequest of Mortgage
Loan Borrower or Maryland Owner.

1.13 Limitation on Liability.

(a) Notwithstanding anything herein to the contrary, Guarantor shall have no
liability with respect to any Guaranteed Obligations to the extent incurred as a
result of (i) the exercise of remedies by Mortgage Lender, Senior Mezzanine
Lender or Lender, or any deed or assignment in lieu thereof, (ii) any action or
omission of (A) Lender from and after a foreclosure on all or any portion of the
Collateral (or any purchaser at foreclosure or any transferee of Lender or such
purchaser, unless such purchaser at foreclosure or transferee of Lender or such
purchaser is Guarantor or a Related Party of Guarantor) or (B) Mortgage Lender
or any Senior Mezzanine Lender from and after a foreclosure on all or any
portion of the collateral securing the applicable Mortgage Loan or Other
Mezzanine Loan (or any purchaser at foreclosure or any transferee of any
Mortgage Lender or Other Mezzanine Lender or such purchaser, unless such
purchaser at foreclosure or any transferee of such Mortgage Lender or Other
Mezzanine Lender or such purchaser is Guarantor or a Related Party of
Guarantor); and

(b) The liabilities and recourse obligations of Guarantor hereunder shall be
limited to such liabilities or obligations arising or incurred at a time when
the Person whose actions or omissions triggers the liability is owned in whole
or in part (directly or indirectly,

 

5



--------------------------------------------------------------------------------

including through the ownership of preferred equity interests or options,
warrants or other similar contingent interests) by either Ashford Guarantor or
Prudential Guarantor or a Related Party of Ashford Guarantor or Prudential
Guarantor. Notwithstanding the foregoing, in the event Prudential Guarantor
shall no longer have any direct or indirect interest in Borrower as a result of
the transfer to Ashford Guarantor or Ashford Guarantor’s Affiliate of all of its
direct and/or indirect interests in PIMHH, then upon the satisfaction of each of
the following conditions, Lender shall deliver to Prudential Guarantor a written
release from liability under this Guaranty with respect to matters which arise
after the date of such transfer (the “Prudential Release”):

(i) On the date of the Prudential Release, no Event of Default shall have
occurred and be continuing;

(ii) Prudential Guarantor shall have provided Lender with not less than sixty
(60) days’ written notice prior to the date of the proposed transfer;

(iii) On the date of the Prudential Release,

A. Ashford Guarantor shall have shareholder’s equity of not less than
$500,000,000, determined in accordance with GAAP;

B. Ashford Guarantor shall have not less than $50,000,000 in liquid assets of
which not less than $25,000,000 shall consist of cash and the balance shall
consist of undrawn and available commitments under credit facilities; and

C. Ashford Guarantor shall not be in default under (1) the Ashford Credit
Agreement, or any amendment, restatement or replacement thereof or (2) any other
indebtedness (including guaranty obligations) in excess of $50,000,000.

1.14 Senior Recovery Lender. Guarantor agrees that if, during the continuation
of an Event of Default, Mortgage Loan Default, or Senior Mezzanine Loan Default,
including following delivery of a deed in lieu of foreclosure (or equivalent
transfer), Guarantor or a Related Party of Guarantor receives, directly or
indirectly, any cash distributions fees, property or payments from or relating
to any collateral securing the Loan, Mortgage Loan or Senior Mezzanine Loans, as
applicable (the “Defaulted Loan”) which is not paid over or transferred to
either (i) Wells Fargo Mortgage Loan Lender (if a Wells Fargo Mortgage Loan
Default is outstanding) or (ii) if no Wells Fargo Mortgage Loan Default shall be
outstanding, the most senior Senior Mezzanine Lender for which a Senior
Mezzanine Loan Default shall then be outstanding (“Senior Recovery Lender”),
then the amounts or property so received by such Guarantor or Related Party of
Guarantor shall be paid over to the next most senior Senior Mezzanine Lender
and, if such Senior Mezzanine Loan is not then outstanding, to the most junior
Senior Mezzanine Loan, and if such Senior Mezzanine Loan is not outstanding, to
Lender.

1.15 Impaired Loans. In the event that the Loan, any Senior Mezzanine Loan or
any Mortgage Loan is “Impaired” (as defined below; Lender, Mortgage Lender or
any Other Senior Mezzanine Lender so Impaired, an “Impaired Lender”) as a result
of a voluntary bankruptcy filing by any Loan Party or any Related Party of any
Loan Party or the filing of an

 

6



--------------------------------------------------------------------------------

answer by any such Person consenting to or otherwise acquiescing in, colluding
in or joining in any involuntary petition filed against any Loan Party, in each
case at a time when any such Person is owned in whole or in part (directly or
indirectly) by Guarantor or a Related Party of Guarantor, then neither Guarantor
nor any Related Party of Guarantor shall receive or retain any common, preferred
or other equity interest in any such Loan Party or other Financial benefit
(including fees for services) of any kind (including as a result of a so-called
“new value” plan or equity contribution) (a “Bankruptcy Retained Interest”)
without the consent of at least ninety percent (90%) of all lenders (calculated
by amount of interest held) comprising such Impaired Lender. In the event that
Lender, Mortgage Lender or any Senior Mezzanine Lender receives a deed in lieu
of foreclosure or an equivalent of all or any portion (other than a de minimis
portion) of the Collateral, the Mortgage Collateral or any collateral securing
any of the Senior Mezzanine Loan, then neither Guarantor nor any Related Party
of Guarantor may receive or retain any Bankruptcy Retained Interest and any such
Bankruptcy Retained Interest shall be paid promptly over to Senior Recovery
Lender. Notwithstanding the foregoing, in the event that Guarantor or any
Related Party of Guarantor receives and/or retains any Bankruptcy Retained
Interest in violation of this Section 1.15, it shall immediately sell to Senior
Recovery Lender all such Bankruptcy Retained Interest for an aggregate purchase
price equal to ten dollars ($10.00). “Impaired” shall mean a claim of interest
of such Lender, Mortgage Lender or Senior Mezzanine Lender, as applicable, is
“impaired” as defined in Section 1124 of the Bankruptcy Code, provided that
Lender, Mortgage Lender or Senior Mezzanine Lender shall be deemed impaired for
this purpose whether or not Borrower, Mortgage Loan Borrower, Maryland Owner, or
the related Senior Mezzanine Borrower is bankrupt or proposes a plan that would
leave such lender so “impaired” as long as a debtor that is a direct or indirect
subsidiary of such borrower becomes subject to a proceeding under the Bankruptcy
Code or under any Creditors’ Rights Laws and a plan is proposed in such
proceeding that would adversely affect such lender, the value of the Collateral,
the Mortgage Collateral or the “Collateral” as defined in each Senior Mezzanine
Loan Agreement or the ability of the related borrower to repay such lender.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law. equitable, statutory or other rights (including rights to notice)
which Guarantor might otherwise have as a result of or in connection with any of
the following:

2.1 Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of the Note, the Loan Agreement, the Pledge Agreement, the other
Loan Documents, or any other document, instrument, contract or understanding
between or among Borrower and Lender, or any failure of Lender to notify
Guarantor of any such action.

2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Lender to Borrower or Guarantor.

 

7



--------------------------------------------------------------------------------

2.3 Condition of Borrower or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Borrower, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Obligations; or any dissolution of Borrower or
Guarantor, or any sale, lease or transfer of any or all of the assets of
Borrower or Guarantor, or any changes in the shareholders. partners or members
of Borrower or Guarantor; or any reorganization of Borrower or Guarantor.

2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including the fact that (a) the Guaranteed
Obligations, or any part thereof, exceeds the amount permitted by law, (b) the
act of creating the Guaranteed Obligations or any part thereof is ultra vires,
(c) the officers or representatives executing the Note, the Loan Agreement, the
Pledge Agreement or the other Loan Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (d) the Guaranteed
Obligations violate applicable usury laws, (e) Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from Borrower, (f) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, the Loan Agreement,
the Pledge Agreement or any of the other Loan Documents have been forged or
otherwise are irregular or not genuine or authentic, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Obligations or any part thereof for
any reason.

2.5 Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.

2.6 Other Collateral. The taking or accepting of any other security, collateral,
guaranty, or other assurance or security of payment, for all or any part of the
Guaranteed Obligations.

2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or
security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations.

 

8



--------------------------------------------------------------------------------

2.8 Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including any neglect, delay, omission, failure or refusal of
Lender (i) to take or prosecute any action for the collection of any of the
Guaranteed Obligations, (ii) to foreclose, or initiate any action to foreclose,
or, once commenced, prosecute to completion any action to foreclose upon any
security therefor, or (iii) to take or prosecute any action in connection with
any instrument or agreement evidencing or securing all or any part of the
Guaranteed Obligations.

2.9 Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Guaranteed Obligations.

2.10 Offset. The Note, the Loan Agreement, the Guaranteed Obligations and the
liabilities and obligations of Guarantor to Lender hereunder shall not be
reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense of Borrower against Lender, or any
other party, or against payment of the Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

2.11 Merger. The reorganization, merger or consolidation of Borrower into or
with any other corporation or entity.

2.12 Preference. Any payment by Borrower to Lender is held to constitute a
preference under the Bankruptcy Code or any other Creditors’ Rights Laws, or for
any reason Lender is required to refund such payment or pay such amount to
Borrower or someone else.

2.13 Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof. It is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

9



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Agreement and the other Loan Documents
and extend credit to Borrower, Guarantor represents and warrants to Lender as
follows:

3.1 Benefit. Guarantor is an Affiliate of Borrower, is the owner of a direct or
indirect interest in each Individual Borrower, and has received, and/or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.

3.2 Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower, and
is familiar with the value of any and all collateral intended to be created as
security for the payment of the Note or Guaranteed Obligations; however,
Guarantor is not relying on such financial condition or such collateral as an
inducement to enter into this Guaranty,

3.3 No Representation By Lender. Neither Lender nor any other party has made any
representation, warranty or statement to Guarantor in order to induce Guarantor
to execute this Guaranty.

3.4 Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby.
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.

3.5 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust. charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by any Creditors, Rights Laws.

3.6 Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

3.7 No Plan Assets. Guarantor is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title of ERISA, and none of the assets of
Guarantor constitutes or will, during any period when the Loan remains
outstanding, constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Guarantor is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Guarantor are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ER1SA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Guaranty.

 

10



--------------------------------------------------------------------------------

3.8 ERISA. Guarantor shall not engage in any transaction, other than a
transaction contemplated hereunder, which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by Lender of any of its rights
under the Note, the Loan Agreement, the Pledge Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

ARTICLE IV

SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1 Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of any Individual Borrower, any
Senior Mezzanine Borrower, any Mortgage Loan Borrower, any Maryland Owner and/or
any other Related Party to Guarantor, whether such debts and liabilities now
exist or are hereafter incurred or arise, or whether the obligations of such
entities thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by Guarantor. The Guarantor Claims shall
include all rights and claims of Guarantor against any Individual Borrower, any
Mortgage Loan Borrower, any Maryland Owner, any Senior Mezzanine Borrower and/or
any other Restricted Party (arising as a result of subrogation or otherwise) as
a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations. Until repayment in full of the Debt, the Mortgage Loan and the
Other Mezzanine Loans, no Guarantor shall receive or collect, directly or
indirectly, from Borrower or any other Person any amount upon the Guarantor
Claims.

4.2 Claims in Bankruptcy. In the event of any proceeding under the Bankruptcy
Code or any other Creditors’ Rights Laws involving Guarantor as debtor, Lender
shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Guarantor hereby assigns such dividends and payments to
Lender. Should Lender receive, for application upon the Guaranteed Obligations,
any such dividend or payment which is otherwise payable to Guarantor, and which,
as between Borrower, Mortgage Loan Borrower. Maryland Owner, Senior Mezzanine
Borrower, any other Restricted Party and/or Guarantor, shall constitute a credit
upon the Guarantor Claims, then upon payment to Lender in full of the Guaranteed
Obligations, Guarantor shall become subrogated to the rights of Lender to the
extent that such payments to Lender on the Guarantor Claims have contributed
toward the liquidation of the Guaranteed Obligations, and such subrogation shall
be with respect to that proportion of the Guaranteed Obligations which would
have been unpaid if Lender had not received dividends or payments upon the
Guarantor Claims, provided, however, that Guarantor shall have no such
subrogation rights until repayment in full of the Debt, the Other Mezzanine
Loans and the Mortgage Loan.

 

 

11



--------------------------------------------------------------------------------

4.3 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.

4.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon any Individual Borrower’s,
any Mortgage Loan Borrower’s, any Maryland Owner’s, any Senior Mezzanine
Borrower’s and/or any other Related Party’s assets securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon such
entities’ assets securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of Guarantor or Lender presently exist or are
hereafter created or attach. Without the prior written consent of Lender,
Guarantor shall not (i) exercise or enforce any creditor’s right it may have
against any Individual Borrower, any Mortgage Loan Borrower, any Maryland Owner,
any Senior Mezzanine Borrower or any other Related Party, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including the commencement of, or joinder
in, any proceeding under the Bankruptcy Code or any other Creditors’ Rights
Laws) to enforce any liens, mortgage, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of any Mortgage
Loan Borrower, any Maryland Owner, any Senior Mezzanine Borrower, any Individual
Borrower or any other Related Party held by Guarantor.

ARTICLE V

MISCELLANEOUS

5.1 Waiver. No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

5.2 Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested, (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) telecopier (with answer back acknowledged), addressed
as follows (or at such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a written notice to the
other parties hereto in the manner provided for in this Section (5.2):

 

12



--------------------------------------------------------------------------------

Ashford Guarantor:

c/o Ashford Hospitality Trust

14185 Dallas Parkway

Suite 1100

Dallas, Texas 75254

Attention: David Brooks

Facsimile No.: (972) 490-9605

With a copy to:

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attention: Minta Kay

Facsimile No.: (617) 523-1231

Prudential Guarantor:

c/o Prudential Real Estate Investors

8 Campus Drive

Parsippany, New Jersey 07054

Attention: Soultana Reigle

Facsimile No.: (973) 734-1550

With a copy to:

c/o PREI Law Department

8 Campus Drive

Parsippany, New Jersey 07054

Attention: Law Department

Facsimile No.: (973) 734-1550

and

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attention: Minta Kay

Facsimile No.: (617) 523-1231

 

13



--------------------------------------------------------------------------------

Lender:

GSRE III, Ltd.

c/o Walkers SPV Limited

Walker House

PO Box 908GT

Mary Street

George Town, Grand Cayman, Grand Cayman Islands

Attention: Director

Telephone: (345) 945-3727

Fax: (345) 945-4757

With a copy to:

GSREA., LLC

135 East 57th Street, 11th Floor

New York, New York 10022

Attention: Grant Rogers

Telephone: (212) 381-4147

Fax: (212) 381-4151

With a copy to:

Cadwalader Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: Patrick Quinn, Esq.

Facsimile No.: (212) 504-6666

5.3 Governing Law. This Guaranty shall be governed in accordance with the laws
of the State of New York and the applicable law of the United States of America.

5.4 Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

5.5 Amendments. This Guaranty may be amended only by an instrument in writing
executed by the parties hereto.

5.6 Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns

 

14



--------------------------------------------------------------------------------

and legal representatives; provided, however, that Guarantor may not, without
the prior written consent of Lender, assign any of its rights, powers, duties or
obligations hereunder. Ashford Guarantor and Prudential Guarantor shall be
jointly and severally liable for all obligations and liabilities of Guarantor
under this Guaranty. All references to “Guarantor” herein shall mean Ashford
Guarantor and Prudential Guarantor, both individually and collectively, as the
context may require.

5.7 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

5.8 Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

5.9 Counterparts. To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

5.10 Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

5.11 Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Loan Agreement, unless such term is otherwise
specifically defined herein. The words “include” and “including” and words of
similar import shall be deemed to be followed by the words “without limitation”.

5.12 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR,

 

15



--------------------------------------------------------------------------------

CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN
GUARANTOR AND LENDER.

5.13 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE PLEDGE
AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

5.14 Reinstatement in Certain Circumstances. If at any time any payment of the
principal of or interest under the Note or any other amount payable by Borrower
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise,
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment has been due but not made at such time.

[NO FURTHER TEXT ON THIS PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first above written.

 

GUARANTOR:    

ASHFORD HOSPITALITY LIMITED

PARTNERSHIP, a Delaware limited partnership

  By:  

Ashford OP General Partner LLC

Its General Partner


    By:  

/s/ David A. Brooks

    Name:   David A. Brooks     Title:   Vice President

[SIGNATURES CONTINUED ON THE NEXT PAGE]



--------------------------------------------------------------------------------

 

PRISA III REIT OPERATING LP, a Delaware limited partnership,   By: PRISA III OP
GP, LLC, a Delaware limited liability company, its general partner     By: PRISA
III Fund LP, a Delaware limited partnership, its manager       By: PRISA III
Fund GP, LLC, a Delaware Limited liability company, its general partner        
By: PRISA III Fund PIM, LLC, a Delaware limited liability company, its sole
member           By: Prudential Investment Management, Inc., a Delaware
corporation, its sole member             By:  

/s/ James P. Walker

            Name:   James P. Walker             Title:   Vice President

 



--------------------------------------------------------------------------------

SCHEDULE 1

“Borrower”

HH Mezz Borrower A-4 LLC, a Delaware limited liability company

HH Mezz Borrower C-4 LLC, a Delaware limited liability company

HH Mezz Borrower D-4 LLC, a Delaware limited liability company

HH Mezz Borrower F-4 LLC, a Delaware limited liability company

HH Mezz Borrower G-4 LLC, a Delaware limited liability company

 

SCH 1.1